— Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiffs failed to allege facts from which the court could find that defendants were estopped from seeking dismissal of the complaint on Statute of Limitations grounds (see, Goyea v Town of Bangor, 144 AD2d 886; Jordan v Ford Motor Co., 73 AD2d 422). Thus, defendants’ motion to dismiss should have been granted. (Appeal from Order of Supreme Court, Erie County, Sedita, J. — Dismiss Complaint.) Present— Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.